                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SEAN WEISNER,                                   §
          Petitioner,                           §
                                                §
v.                                              §    No. 3:20-cv-3767-B (BT)
                                                §
COURT OF APPEALS,                               §
          Respondent.                           §



 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Sean Weisner, the petitioner for a writ of mandamus, filed no objections. The District

Court reviewed the proposed Findings, Conclusions, and Recommendation for clear error. Finding

no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge. It is accordingly ORDERED that the petitioner’s “Motion to [sic] Leave

for Extension of Time for Payment to be Received” (doc. 9) and “Motion for Leave to Resubmit

Petition with Brief in Support” (doc. 10), construed collectively as a motion to alter or amend the

judgment pursuant to Federal Rule of Civil Procedure 59(e), is GRANTED and the Court’s

February 19, 2021 Judgment (doc. 8) is hereby VACATED. However, the Court determines that

it nevertheless lacks subject matter jurisdiction over Weisner’s petition; thus, IT IS FURTHER

ORDERED that his petition is DISMISSED WITHOUT PREJUDICE.
SO ORDERED.

DATED: May 4, 2021.



                      _________________________________
                      JANE J. BOYLE
                      UNITED STATES DISTRICT JUDGE
